Title: To James Madison from Joseph Delaplaine, [ante–22 October 1816]
From: Delaplaine, Joseph
To: Madison, James


        
          Dr. sir,
          Philada [ante–22] October 1816.
        
        I have the honour to acknowledge the receipt of the sketch of your life. I feel obliged by your kind attention to me. Justice shall be done to it.
        I hope, dear sir, you have received, before this, the first half volume of the Repository. If it will not be inconvenient, I should feel proud to receive from you two single lines of your approbation of the work. Something like approving of the plan, style of execution &c &c. I shall receive a line or two from Mr. Jefferson on the same subject & shall give these with the next half volume which I am now preparing for the press, & which, among others, will contain the life & portrait of Mr. Jefferson. Yours will appear in the third or fourth half volume. I remain with the highest respect & esteem, your obedt. & most humle. st.
        
          Joseph Delaplaine.
        
        
          P.S. Be pleased to show this letter to your very excellent lady. I take the liberty of sending to you herewith, a pamphlet, & one, & a letter, for Mr. Todd, which I beg you to have the goodness to present to him.
          I have the honour also, to send a small interesting volume to Mrs. Madison.
        
      